Per Curiam :

The plaintiff in error was indicted as accessory to the crime of forgery. It is a well settled rule of the common law that an accessory cannot be convicted until after the conviction of his principal. It is not however, the rule that he cannot be put upon trial before such conviction, because it is the ordinary practice to put both upon trial at the same time where they are indicted together. (Starin v. People, 45 N. Y., 335.) And in 'such cases the jury are to be instructed by the court that unless the principal be found guilty by them, the accessory must be acquitted. In this case the principal had not been convicted at the time the trial commenced, but during the progress of the trial, when that fact appeared on the examination of the principal as a witness, he was allowed by the court to be arraigned upon the indictment against him, and to plead guilty thereto, after which the record of his conviction was produced by the People and offered in evidence against the plaintiff in error. We think there was no error in this course of proceeding.
The trial was still pending, and it was competent to prove any important fact essential to be shown .to convict the accused. We can conceive no reason why any distinction should be made because the conviction of the principal occurred after the commencement of the trial of the accessory. Certainly a concurrent trial of both could not be permitted if the conviction of the principal must precede the commencement of the trial of the accessory. No possible injury could accrue to the accessory by the proceedings taken in this case, that would not necessarily exist where both were tried together.
We are of opinion that the admission of the record and conviction was proper, and that the plaintiff in error has no cause of complaint on that ground.
This being the only point presented in the case, the judgment should be affirmed.
Present — Davis, P. J., Brady and Barrett, JJ.
Judgment affirmed.